Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising providing a carrier consisting of a package with a metal layer for conductive devices, (Wells, 2012/0273131; Ban et al., 8,312,394), it fails to teach either collectively or alone, forming a blocking layer on the hard mask; forming spacers over the blocking layer, wherein the spacers laterally straddle opposing edges of the blocking layer; etching the hard mask according to the spacers and the blocking layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-20 are allowed.
Claim #1 
Forming a blocking layer on the hard mask; forming spacers over the blocking layer, wherein the spacers laterally straddle opposing edges of the blocking layer; etching the hard mask according to the spacers and the blocking layer.
Claim #9
Forming a first masking segment and a second masking segment over the blocking layer, wherein the first masking segment laterally extends from a first sidewall over the blocking layer to beyond a first side of the blocking layer and the second masking segment laterally extends from a second sidewall over the blocking layer to beyond a second side of the blocking layer that opposes the first side.
Claim #15
Forming spacers along opposing sides of the mandrel; removing the mandrel after forming the spacers, wherein an upper surface of the blocking layer is exposed after removing the mandrel and etching the hard mask according to the spacers and the blocking layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
06/14/2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898